DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 3 of each of these claims, “the interface” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (5,607,158).  Chan discloses, at least in the figures and col. 2, line 45 to col. 4, line 2; a user interface for a surgical robotic system, comprising: a base (combination of 12 and 20); an interface assembly (10) connected to the base and moveable relative to the base to generate signals for use by a surgical robotic system to control motion of a surgical instrument; a plurality of handles (2, 6), each removably attachable to the interface assembly by a quick release connector (30, 56, set screw (according to col. 3, lines 30-31 and 37-42), or 38 , wherein the quick release connector is a twist lock (a set screw), wherein the quick release connector is a straight insertion lock (30 or 56), wherein the quick release connector is a latch lock (38 or a set screw), wherein the quick release connector is configured to allow attachment and detachment of the corresponding handle from the interface assembly without requiring use of a separate tool, wherein a first one (2 or 6) of the plurality of handles is customized to surgeon anthropometric data (hand shape or size, according to col. 1, lines 44-49 and col. 3, lines 33-42), and wherein a first one of the plurality of handles includes a joystick (2 or 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (5,607,158) in view of Gombert et al. (9,681,921).  Chan discloses the invention substantially as claimed, but does not explicitly disclose that the user interface is operable to cause movement of a first surgical instrument having an elongate shaft with an articulating distal portion, wherein the first one of the plurality of handles is moveable relative to the interface to cause the robotic system to move the first instrument shaft relative to an incision through which the first instrument extends, and wherein the joystick is operable to cause articulation of the articulating distal portion relative to the shaft; nor does Chan disclose that the user interface is operable to cause movement of first and second surgical instruments, wherein the first one of the plurality of handles is moveable relative to the interface to cause the robotic system to move the first instrument, and wherein the joystick is operable to cause movement of the second surgical instrument.  Gombert et al. teach, at least in figures 6, 7, 10, and 11 and col. 7, lines 49-52; col. 9, lines 3-59; and col. 11, lines 36-67; a user interface operable to cause movement of a first surgical instrument (e.g., 10) having an elongate shaft with an articulating distal portion (scissors), wherein a handle (e.g., a joystick) is moveable relative to an interface to cause the robotic system to move the first instrument shaft relative to an incision (6) through which the first instrument extends, and wherein the joystick is operable to cause articulation of the articulating distal portion relative to the shaft.  Gombert et al. also teach a user interface operable to cause movement of first and second surgical instruments (e.g., 10 and 28), wherein a handle (e.g., a joystick) is moveable relative to the interface to cause the robotic system to move the first instrument (10), and wherein the joystick is operable to cause movement of the second .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (5,607,158) in view of Shahinian (7,601,119).  Chan discloses the invention substantially as claimed, but does not explicitly disclose that a first one of the plurality of handles includes electronic components, and wherein the quick release connector is configured to wirelessly transmit power between the user interface and the electronic components.  Shahinian teaches, at least in figure 1 and col. 6, lines 36-58 and col. 7, line 52 to col. 8, line 3; a handle (175) including electronic components (e.g., 160, 170), wherein a connector (140, 145) is configured to wirelessly transmit power between a user interface (125) and the electronic components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Shahinian, to modify the user interface of Chan, so that a first one of the plurality of handles includes electronic components, wherein the quick release connector is configured to wirelessly transmit power between the user interface and the electronic components.  Such modifications would conveniently allow a surgical instrument to be operated remotely.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (5,607,158) in view Gombert et al. (9,681,921), and further in view of Coe et al. (8,377,044).  Chan discloses the invention substantially as claimed, but does not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelton, IV et al. (2019/0201025) and Parazynski et al. (10,921,904) teach user interfaces.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771